Citation Nr: 0901244	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected duodenal ulcer disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from July 1956 to July 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the above-
referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The veteran has asserted that the current 20 percent 
disability rating assigned for his duodenal ulcer disability 
does not accurately reflect the severity of his condition.  
In a December 2008 written brief presentation, the veteran 
has contended that his VA medical records dated from April 
2006 to January 2007 show that he was diagnosed with anemia 
in September 2006.  The Board notes that the VA medical 
records also indicate possible weight loss from March to 
October of 2006.  Thus, the veteran has essentially asserted, 
and the evidence suggests, that his service-connected 
duodenal ulcer disability has gotten worsen since the last VA 
examination in March 2006.  However, the Board also notes 
that the medical records indicate the veteran is suffering 
from multiple medical conditions, including multiple myeloma, 
for which the veteran is not service-connected but may be 
associated with anemia.    

In view of this evidence and in conjunction with other 
factors, the Board finds that another VA examination is 
necessary for the veteran's duodenal ulcer disability.  While 
the veteran was afforded a VA stomach, duodenum and 
peritoneal adhesions examination in March 2006, the 
examination report does not sufficiently address whether the 
veteran's diagnosed anemia and possible weight loss are 
related to his service-connected duodenal ulcer disability.  
Indeed, at the time of the March 2006 examination, there were 
no signs of anemia or reported weight loss; such symptoms 
only became apparent later.  In any case, the Board notes 
that March 2006 examination report did not include the 
results of the diagnostic and clinical tests requested at the 
time of the examination, and there is no evidence of such 
results in the claims file.  If such test results exist, they 
are relevant to the veteran's claim and must be associated 
with the claims file and considered.  

Moreover, the March 2006 examination is nearly three years 
old and is therefore too remote in time from which to 
evaluate the current severity of the disability.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a 
veteran was entitled to a new evaluation after a two year 
period between the last VA examination and the veteran's 
contention that his disability has increased in severity) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").  Therefore, due to the passage of time 
and the veteran's assertion, the Board finds that additional 
development is warranted to determine the current nature, 
extent, severity and manifestations of his service-connected 
duodenal ulcer disability.  As such, VA is required to afford 
the veteran a contemporaneous VA examination.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. 
App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall attempt to obtain the 
diagnostic and clinical tests identified 
in the March 2006 examination report.  If 
such records do not exist or cannot be 
obtained, such fact should be noted in the 
claims file.


2.  The veteran should be afforded a VA 
examination to assess the current severity 
of his service-connected duodenal ulcer, 
accompanied by any clinical testing deemed 
appropriate by the examiner.  The claims 
folder, and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion as to the severity 
and symptomatology of the ulcer disability 
and the severity of all associated 
conditions, if any.  If there is evidence 
of anemia or weight loss, the examiner 
should comment if such symptomatology is 
related to his service-connected duodenal 
ulcer or to some other non-service-
connected medical condition, such as 
multiple myeloma.   

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.   

3.  Upon completion of the above 
examination and all notice and assistance 
requirements, the RO/AMC will then 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




